               Case 4:20-cv-05883-JSW Document 112 Filed 02/09/21 Page 1 of 4




 1 BRIAN M. BOYNTON
   Acting Assistant Attorney General
 2 BRIGHAM J. BOWEN
   Assistant Branch Director
 3 JULIE STRAUS HARRIS (DC Bar No. 1021928)
   Senior Trial Counsel
 4 United States Department of Justice
   Civil Division, Federal Programs Branch
 5 1100 L Street NW
   Washington, DC 20530
 6 Phone: (202) 353-7633
   Fax: (202) 616-8470
 7 Email: julie.strausharris@usdoj.gov

 8 Attorneys for Defendants
 9 Brian J. Stretch, SBN 163973
   bstretch@sidley.com
10 SIDLEY AUSTIN LLP
   555 California Street, Suite 2000
11 San Francisco, California 94104
   Telephone: +1 415 772-1200
12 Facsimile: +1 415 772-7400

13 Attorneys for Plaintiffs

14 (Additional counsel listed on signature page)

15
                                      UNITED STATES DISTRICT COURT
16                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           OAKLAND DIVISION
17

18       IMMIGRANT LEGAL RESOURCE
         CENTER, et al.,
19                                                           Case No. 4:20-cv-5883-JSW
                              Plaintiffs,
20
               v.
21                                                         STIPULATED REQUEST TO HOLD
         ALEJANDRO N. MAYORKAS , under the title of CASE IN ABEYANCE; [PROPOSED]
                                            1

22       Secretary of Homeland Security; U.S.              ORDER
         DEPARTMENT OF HOMELAND
23       SECURITY; TRACY L. RENAUD,
         under the title of Senior Official Performing the
24       Duties of the Director; U.S. CITIZENSHIP &
         IMMIGRATION SERVICES,
25
                              Defendants.
26

27  Alejandro N. Mayorkas and Tracy L. Renaud have been substituted for Chad F. Wolf and Kenneth T.
     1

   Cuccinelli, respectively, as defendants in this case pursuant to Rule 25(d) of the Federal Rules of Civil
28 Procedure.

     Immigrant Legal Resource Center et al. v. Alejandro N. Mayorkas et al., No. 4:20-cv-5883-JSW
     Stipulation & Proposed Order                                                                     Page 1
              Case 4:20-cv-05883-JSW Document 112 Filed 02/09/21 Page 2 of 4




 1       Subject to the Court’s approval and pursuant to Local Rule 7-12, the parties through their undersigned

 2 counsel of record HEREBY STIPULATE as follows:

 3       1. For the reasons set forth in the accompanying Declaration of Julie Straus Harris, the parties request

 4           that this case be stayed, and all proceedings held in abeyance, to allow defendant the Secretary of

 5           Homeland Security to undertake the review contemplated by Executive Order 14,012, “Restoring

 6           Faith in Our Legal Immigration Systems and Strengthening Integration and Inclusion Efforts for New

 7           Americans,” 86 Fed. Reg. 8,277 (Feb. 5, 2021), signed by the President on February 2, 2021.

 8       2. For the reasons set forth in the accompanying Declaration of Julie Straus Harris, the parties request

 9           that they be permitted to file a joint status report on or before May 13, 2021, indicating whether this

10           case and all proceedings should continue to be held in abeyance or proposing a schedule for continuing

11           the litigation.

12

13 Dated: February 9, 2021                                     Respectfully submitted,

14                                                             BRIAN M. BOYNTON
                                                               Assistant Attorney General
15

16                                                             BRIGHAM J. BOWEN
                                                               Assistant Branch Director
17                                                             Federal Programs Branch

18                                                              /s/ Julie Straus Harris
                                                               JULIE STRAUS HARRIS
19                                                             Senior Trial Counsel
20                                                             DC Bar No. 1021298
                                                               CHARLES E.T. ROBERTS
21                                                             PA Bar No. 326539
                                                               BRADLEY CRAIGMYLE
22                                                             IL Bar No. 6326760
                                                               Trial Attorneys
23                                                             U.S. Department of Justice
                                                               Civil Division, Federal Programs Branch
24                                                             1100 L Street NW
                                                               Washington, DC 20530
25
                                                               Tel: (202) 353-7633
26                                                             Fax: (202) 616-8470
                                                               Email: julie.strausharris@usdoj.gov
27
                                                               Attorneys for Defendants
28

     Immigrant Legal Resource Center et al. v. Alejandro N. Mayorkas et al., No. 4:20-cv-5883-JSW
     Stipulation & Proposed Order                                                                            Page 2
              Case 4:20-cv-05883-JSW Document 112 Filed 02/09/21 Page 3 of 4



                                                                /s/ Brian J. Stretch
 1                                                             Brian J. Stretch, SBN 163973
                                                               bstretch@sidley.com
 2
                                                               Naomi A. Igra, SBN 269095
 3                                                             naomi.igra@sidley.com
                                                               SIDLEY AUSTIN LLP
 4                                                             555 California Street, Suite 2000
                                                               San Francisco, California 94104
 5                                                             Telephone: +1 415 772-1200
                                                               Facsimile: +1 415 772-7400
 6

 7                                                             Jesse Bless (pro hac vice)
                                                               AMERICAN IMMIGRATION LAWYERS
 8                                                             ASSOCIATION
                                                               1301 G Street, Suite 300
 9                                                             Washington, D.C. 20005
10                                                             Samina M. Bharmal (pro hac vice)
                                                               sbharmal@sidley.com
11
                                                               SIDLEY AUSTIN LLP
12                                                             1501 K Street NW
                                                               Washington, D.C. 20005
13                                                             Telephone: +1 202 736 8000

14                                                             Attorneys for Plaintiffs
15

16
                                        LOCAL RULE 5-1(i) ATTESTATION
17
             I attest that I have obtained Brian J. Stretch’s concurrence in the filing of this document.
18
                                                                          /s/ Julie Straus Harris
19                                                                      JULIE STRAUS HARRIS
20

21

22

23

24

25

26

27

28

     Immigrant Legal Resource Center et al. v. Alejandro N. Mayorkas et al., No. 4:20-cv-5883-JSW
     Stipulation & Proposed Order                                                                           Page 3
              Case 4:20-cv-05883-JSW Document 112 Filed 02/09/21 Page 4 of 4




 1                                               [PROPOSED] ORDER

 2           PURSUANT TO STIPULATION, IT IS SO ORDERED. This case shall be stayed, and all

 3 proceedings held in abeyance, to allow defendant the Secretary of Homeland Security to undertake the review

 4 contemplated by Executive Order 14,012, “Restoring Faith in Our Legal Immigration Systems and

 5 Strengthening Integration and Inclusion Efforts for New Americans,” 86 Fed. Reg. 8,277 (Feb. 5, 2021),

 6 signed by the President on February 2, 2021. Further, on or before May 13, 2021, the parties shall file a joint

 7 status report indicating whether this case and all proceedings should continue to be held in abeyance or

 8 proposing a schedule for continuing the litigation.
 9
             Date: ________________                            __________________________________
10                                                             HONORABLE JEFFREY S. WHITE
                                                               United States District Judge
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     Immigrant Legal Resource Center et al. v. Alejandro N. Mayorkas et al., No. 4:20-cv-5883-JSW
     Stipulation & Proposed Order                                                                          Page 4
